DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 introduces “a plurality of attachment affordances…”, however claim 1 has already introduced “a plurality of attachment affordances” leaving it unclear whether the attachment affordances of claim 8 are additional attachment affordances or just further details as to the same attachment affordances of claim 1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6, 7, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), Nelson et al. (US 6692072, hereinafter ‘Nelson’), and Birch (US 8517462).
Gray discloses a personal carry bag comprising: two opposed panels (10, 11); and a zipper that interconnects respective perimeters of the two opposed sections (13s) when the zipper is closed to form a sealed compartment and which enables the two opposed panels to be physically separated when the zipper is opened (see Fig. 1); except does not expressly disclose the cushioned interior, wrap around strap, or accessory sleeve as claimed.
However, Harvell teaches a similar carrying device being provided with a cushioned interior (col.2, ll. 46) for selective use of the at least one panel as one or more of a seat cushion, a back rest for use on an existing seat back, a working surface for placement on a user's lap, a chair, a bench, a table, or on a ground surface (see Figs. 3, 4).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cushioned interior material taught by Harvell to the bag panels taught by Gray, in order to allow the bag’s use as a portable, hand-carryable seat cushion as taught by Harvell (col. 1, ll. 55-62).
Further, Nelson teaches a similar seat device being provided with at least one wrap-around strap (22), each having two outer ends coupled at opposed perimeter edges of an associated one of the two panels and two inner ends that terminate in oppose interlocking parts of a buckle (108), the at least one wrap-around strap used to secure the associated one of the two panels to a seat or seat back (see Figs. 1, 2, 4).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the wrap-around strap taught by Nelson to the bag taught by Gray as modified above, in order to allow the device to be securely attached to a seat as taught by Nelson.
Finally, Birch discloses a similar device being provided with an accessory sleeve (25) that attaches to at least one of a plurality of attachment affordances, the accessory sleeve extending off a side of the seat to enable user access to one or more pockets within the accessory sleeve (col. 6, ll. 6-33).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the accessory sleeve taught by Birch to the bag taught by Gray as modified above, in order to allow the user to readily store and access various items as taught by Birch.
When viewed in combination, Gray as modified above results in a device wherein the at least one of the two opposed panels comprises: an exterior surface material stitched or otherwise secured at a perimeter edge to an interior surface material (see Gray Fig. 2); and a semi-rigid, pliable cushion disposed between the exterior surface material and the interior surface material (Harvell; col. 2, ll. 44-49), the cushion providing structure to the carry bag, protection for items placed inside the compartment, support for a user's body when a corresponding panel is used as a seat cushion or backrest, and a heat barrier when the corresponding panel is used as a lap desk for a heat generating electronic device (functional/intended use limitations); the cushion is at least one of a solid foam, a memory foam, a sponge, or other pliable material that provides responsive cushioning support to a user (Harvell; col. 2, ll. 44-49).
When viewed in combination, Gray as modified above results in a device wherein the zipper comprises: a first half of a zipper chain attached to an entire perimeter edge of the first panel; a zipper slider with a pull tab permanently attached to the first half of the zipper chain; and a second half of the zipper chain attached to an entire perimeter edge of the second panel, the second half of the zipper chain terminating at one end with an end connector for inserting into the zipper slider to enable the zipper to be closed; wherein: the zipper enables the first panel to be fully detached from the second panel when the zipper is fully-opened and the end connector is removed from the zipper slider; and the zipper further enables the first and the second panels to sealably interconnect with each other along the perimeter edge when the zipper is fully closed, providing a compartment that extends along the opposed first and second interior surfaces (see Gray Figs. 1-3; col. 2, ll. 44-col. 3, ll. 2).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to make the straps out of elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Although Examiner does not agree with Applicant’s assertion regarding the patentability of the elastic material used for the claimed wrap-around strap as set forth in the 5/11/2022 Response, in an effort to advance prosecution, this additional rejection of claims 13, 14, 16, 17, and 19 is included in addition to the one above to demonstrate the obviousness thereof.
Gray as modified above discloses all limitations of the claim(s) as detailed in the rejections of claims 1-3, 6, and 7 above, except does not expressly disclose the elastic material as claimed.
However, Birch discloses its similar retaining strap (50) comprises an elastic material (col. 4, ll. 22-27) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the attachment strap taught by Gray as modified above out of an elastic material as taught by Birch, in order to allow some flex when wrapping the strap around a structure as taught by Birch.

7.	Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), Nelson et al. (US 6692072, hereinafter ‘Nelson’), and Birch (US 8517462) as applied to claims 1 and 13 above, and further in view of Boroski et al. (US 2017/0360168, hereinafter ‘Boroski’).
Gray as modified above discloses all limitations of the claim(s) as detailed above and further including the zipper comprises: a first half of a zipper chain attached to a perimeter edge of a first panel of the two opposed panels (Gray 13); a zipper slider with a pull tab permanently attached to the first half of the zipper chain (Gray 15); and 2 Ali-01 USa second half of the zipper chain attached to a perimeter edge of a second panel of the two opposed panels (Gray opposite 13), the second half of the zipper chain terminating at one end with an end connector for inserting into the zipper slider to enable the zipper to be closed (Gray 16); the zipper chain having a start end at which the zipper slider connects with the end connector of the second half of the zipper chain; the zipper enabling the first panel to be fully detached from the second panel when the zipper is fully-opened and the end connector is removed from the zipper slider; and the zipper further enabling the first and the second panels to sealably interconnect with each other along the perimeter edge when the zipper is fully closed, providing a compartment that extends along opposed first and second interior surfaces of the first and second panels, respectively (see Gray Figs. 1-3; col. 2, ll. 44-col. 3, ll. 2); except does not expressly disclose the overlap in the zipper as claimed.
However, Boroski teaches a similar separable carrying bag wherein the zipper chain extends around the entire perimeter of the personal carry bag past the start end, whereby a terminating end of the zipper chain overlaps the start end of the zipper chain when the zipper is in a fully closed position (para 0039).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to overlap the ends of the zipper taught by Gray as modified above in the manner taught by Boroski, in order to improve the complete closure of the zipper as taught by Boroski (para 0039).

8.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), Nelson et al. (US 6692072, hereinafter ‘Nelson’), and Birch (US 8517462) as applied to claims 1 and 13 above, and further in view of Taylor (US 2006/0200910). 
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials of the exterior and interior surfaces as claimed.
However, Taylor teaches a similar convertible carrying bag/seat cushion device wherein the first and the second exterior surface material each comprises a non-porous, weather resistant, durable material; and the first and the second interior surface material each comprises a soft, plush fabric or material for user comfort (para 0030).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag/cushion taught by Gray as modified above with the interior and exterior materials taught by Taylor, in order to provide comfortable seating to the user while protecting the device from exterior dirt and moisture as taught by Taylor.

9.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), Nelson et al. (US 6692072, hereinafter ‘Nelson’), and Birch (US 8517462) as applied to claims 1 and 13 above, and further in view of Gentry (US 6848746).
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the attachment affordances as claimed.
However, Gentry teaches a similar device wherein at least one of the panels is designed for use as a seat cushion (12), the at least one panel comprising a plurality of attachment affordances made of fabric and stitched into the interior surface or perimeter edge of the at least one panel (col. 4, ll. 51-63).
	Because Birch and Gentry both teach attachment mechanisms for attaching an accessory sleeve to the edge of a seat cushion, it would have been obvious to one of ordinary skill in the art to substitute the fabric attachment affordances taught by Gentry for the various styles of attachment taught by Birch to achieve the predictable result of removably but securely attaching the accessory sleeve to an edge of the seat cushion.

Response to Arguments
10.	Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
Applicant argues against the Gentry accessory sleeve reading on the claimed accessory sleeve in light of the amendment to the claims eliminating the option for the accessory sleeve to be located on the front of the seat. This argument has been considered, however is not persuasive in light of the new rejection incorporating Birch, which clearly teaches its accessory sleeve located on a side of the seat portion.
Applicant next argues against the previous rejection classifying the elastic material of the attachment strap as an obvious matter of design choice. This argument has been considered, however is not persuasive in light of the longstanding general knowledge in the art to use elastic material as a strap material. As evidence of this, and in order to advance prosecution such that this is not longer a point of disagreement, Examiner has included an additional means of addressing this feature in the rejection above by referencing the Birch device, which clearly teaches the use of elastic material in its attachment strap.
For the reasons set forth above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 22, 2022